Crump, P.,
delivered the opinion of the court.
This case is before the court on a writ of error awarded to a judgment upon a verdict for the plaintiff in an action, instituted by a notice of motion, in which the defendant in error, the Virginia National Bank, was plaintiff, and the plaintiff in error was one of the defendants, being sued as “Eugene S. Hobbs, surviving partner of J. W. Thomas, deceased, and himself, the said Eugene S. Hobbs, partners, trading as J. W. Thomas & Company.” The claim was upon several negotiable notes made and endorsed by “J. W. Thomas & Company.” The defendant, Hobbs, filed an affidavit denying that he was a surviving partner of the firm of J. W. Thomas & Company, or that he had ever at any time been a partner of J. W. Thomas.
Upon the trial, the execution of the notes by J. W. Thomas & Company was not denied, and the sole issue to be determined was whether or not the. plaintiff in error, Hobbs, was liable upon the notes as a partner of J. W. Thomas. After considerable testimony had been adduced by both plaintiff and defendant, and the court had given instructions, the jury found a verdict for the plaintiff in the sum of $18,970.12, upon which judgment was rendered.
For convenience the parties will be designated in this opinion according to the positions they occupied respectively before the trial court.
It is assigned as error here that the verdict was contrary to the law and the evidence, and we will consider this assignment first.
The following facts were established by the evidence without dispute:
*810Prior to the year 1900, J. W. Thomas was conducting in Petersburg, as manager for the owner of the business, an establishment dealing in china, crockery ware, and kindred articles. In the year just mentioned, Thomas bought the entire business as it stood from the owner. He appears to have been without means, and therefore without trade credit. He raised the money to pay the owner for the business upon his notes endorsed by two persons, who were relieved by him of their endorsement in the following two years. The defendant, Hobbs, was a brother-in-law of Thomas, who had married his sister. Hobbs resided on the Norfolk and Western Railroad about thirty miles from Petersburg, and was a man of comparative wealth and of good credit standing in financial circles in Petersburg, being at that time or afterwards director in two financial institutions in the city and being well known to business and financial men there.
The defendant being desirous to put Thomas in a position to conduct the business with success, agreed that he might be regarded as a partner, and to that end they entered into the following agreement, which was signed by both of them in person:
“Articles of agreement, made and entered into this first day of February, 1900, between E. S. Hobbs, of the one part, and J. W. Thomas, of the other part;
“Whereas, the said E. S. Hobbs and J. W. Thomas have agreed, and by these presents do agree, to become copartners together in the trade of china, crockery ware, willow ware, and kindred articles, and all things thereto belonging, and also in buying, selling, and retailing all sorts of wares, goods and commodities belonging to said trade, which said copartnership is to continue from the date hereof, for and during the pleasure of the said parties, to be terminated at any time by either of them; and
*811“Whereas, the said copartnership is formed for the sole accommodation of the said J. W. Thomas for the purpose of giving him credit in and about the said trade; and
“Whereas, the said E. S. Hobbs is to have no interest in any of the property or profits of the said copartnership, and is to put in no money, goods or stock of any kind into the said copartnership;
“Now, therefore, this agreement witnesseth: That for and in consideration of the premises, the said J. W. Thomas doth covenant and agree to and with the said E. S. Hobbs, that he, the said J. W. Thomas, will pay all of the debts contracted and to be contracted by the said copartnership in and about the said business, and also that all such losses as shall happen in the said joint trade by bad debts, ill commodities or otherwise, and all wages, charges, expenses, rents, purchases and payments whatsoever, relative to and in the- said joint trade, shall be paid and borne by the said J. W. Thomas; it being understood and agreed that all such gain, profit and increase that shall come, go, or arise for or by reason of the said joint trade, shall be, during the said co-partnership, wholly and solely the property of the said J. W. Thomas. And the said J. W. Thomas doth further covenant to and with the said E. S. Hobbs that all of his, the said J. W. Thomas’s estate, real, personal, and mixed, shall be applied to the payment of any and all debts due or to become due during the said term by the said copartnership, and that he will indemnify and save harmless the said E. S. Hobbs from all liability of any kind whatsoever, which at any time may grow out of the said copartnership; and that he will repay any and all sums which the said E. S. Hobbs may be called upon to pay by reason of the said copartnership. And the said J. W. Thomas doth hereby waive the benefit of *812his homestead, and all other exemptions as to this obligation.
“Witness the following signatures and seals:
“E. S. Hobbs (Seal)
“J. W. Thomas (Seal).”
The original of this agreement was found among Thomas’s papers after his death, and being in possession of Hobbs as his administrator was put into evidence by him. Thomas conducted the business up to the time of his death, which occurred in October, 1923, when he died by his own hand; and upon examination the business was found to be in a very insolvent condition, as Thomas, under the style of J. W. Thomas & Company, had incurred very large liabilities, in comparison with which the assets appear to have been almost negligible.
On the part of the plaintiff, testimony was introduced tending to show that Thomas had reported to numerous persons in the course of his business transactions— bankers, merchants, wholesale dealers, and others— that Hobbs was a partner in the business with him; and that for many years preceding his death it was commonly considered in business circles in Petersburg that J. W. Thomas & Company consisted of two partners, Thomas and the defendant, Hobbs.
The plaintiff introduced as witnesses agents for Bradstreet and for Dun, the well known mercantile agencies, One of these companies commencing to take reports from Thomas soon after he started in business; and from information received from Thomas and others, both mercantile agencies, in their reports, carried this business as conducted under the style of J. W. Thomas & Company, the partners being Thomas and Hobbs.
An agent for the Bradstreet Company had for a period of approximately fifteen years gone to the office of J. W. Thomas & Company from time to time and *813talked to both Hobbs and Thomas concerning the business; that frequently he would go into the store to get information about other people; and that at different periods of the year when their report was to be revised he would ask them about their own affairs. He further states as follows: “I could not say positively that I asked Mr. Hobbs directly and that he answered the question whether or not he was a partner, because no question ever arose in my mind but that he was. I started to say that from time to time during the course of the years, certainly once a year or twice a year,'we sent out statement blanks and during that time I have personally seen a statement over Mr. Thomas’ signature — business $12,000.00; then outside of the business, Mr. E. S. Hobbs, partner, is worth $130,000.00, or something like that, and he (meaning Thomas) would sign at the bottom.” He further stated that it was a generally accepted fact in the business community of Petersburg that they were partners. The reporter for Dun & Company testified that he had reported that territory for about sixteen years during the period of the alleged partnership; that he knew of the firm of J. W. Thomas & Company and it was an accepted fact in Petersburg that Thomas and Hobbs were partners composing it. There was further testimony tending to show various statements made by Thomas that Hobbs was his partner in business by quite a large number of witnesses, being business men who are interested in such matters. It was further testified by witnesses for the plaintiff that commencing between 1912 and 1915 J. W. Thomas & Company carried an account in the National Bank of Petersburg (not the plaintiff bank) and obtained large credits with that bank by discounting notes signed by him as J. W. Thomas & Company. While dealing with . that bank he rendered from time to time statements re*814quired by tbe bank as to tbe condition of tbe business of J. W. Thomas & Company, and in these statements in stating the names of parties composing the apparent firm he gave them as himself and E. S. Hobbs. All of these statements were signed for J. W. Thomas & Company by Thomas only, except one made in 1922. At the end of the statement, on the form required by the bank, is appended a place for information concerning a partnership and this was filled out in 1922 as follows:
“Do you pledge, sell or otherwise dispose of any of your accounts receivable? No.
“If so, to what extent are any of the accounts in above statement so disposed of? None.
“General partners, J. W. Thomas and E. S. Hobbs.
“Date and expiration of partnership. Indefinite.
“When was business established? 1900.
“Sales for year ending. 15,000
“Average terms of sale. Thirty days.
“Amount of rent paid per annum. $112.50
“Amounts charged'off for depreciation and bad debts. I have none I consider bad; been very cautious who I sold this year.
“Amount of insurance? On stock $4,000.00.
“Are accounts insured, and if so, in what company? None.
“Date signed. January 1, 1922.
“Please sign firm name. J. W. Thomas & Co.
“J. W. Thomas and E. S. Hobbs.”
It was admitted that E. S. Hobbs signed this statement in person. The National Bank of Petersburg gave accommodation to J. W. Thomas & Company on the faith of Hobbs’ financial rating and standing. It was further testified for the plaintiff that in the year 1919, Thomas opened an account for J. W. Thomas & Company at the plaintiff bank, stating that Hobbs was his *815partner and, acting upon his statements, upon the reports of the mercantile agencies, and upon what the plaintiff claims to be the universally known and recognized fact that Hobbs was a partner with Thomas, the paper of J. W. Thomas & Company was discounted by the plaintiff bank; that the bank had no knowledge of the purpose of J. W. Thomas & Company for borrowing money from it, except the statements made by Thomas that it was to be used in taking up paper that the firm owed at the National Bank of Petersburg. By renewals and additional discounts the amount for which the plaintiff had paper of J. W. Thomas & Company at the time of Thomas’ death was the sum involved in this litigation.
On the part of the defendant there was testimony to the effect that Thomas, in applying for a license to the commissioner of revenue in Petersburg, made application in his individual name as owner of the business of J. W. Thomas & Company, and received licenses in that form. Also that Thomas, in making annual reports to the collector of internal revenue for the assessment of Federal income tax of J. W. Thomas & Company, stated on the forms required that he was the owner of the business, or that J. W. Thomas was trading as J. W. Thomas & Company, and that from the return the collector regarded Thomas as the individual owner of the business, as a partnership was required to file a partnership return. Mr. Hobbs testified himself at some length. He stated that he never had any interest in the business; that he had put no capital in it and had never received anything from it; that he had never held himself out as a partner to the Virginia National Bank as being in any way connected with the business; that he did not keep up with the condition of the business and knew nothing about it until Thomas’ death, nor did he know until after *816that time that Thomas owed the plaintiff anything; that no one connected with the plaintiff bank had intimated to him in any way until after Thomas’ death that he was responsible for money borrowed from the bank; nor did he know before Thomas’ death that the bank regarded him as a partner of Thomas; that in meetings of the directors of other institutions, he was thrown with the officers of the plaintiff bank and no one of them ever intimated to him that Thomas had told the bank that he (Hobbs) was a partner in Thomas’ business. Mr. Hobbs further testified that he had not seen the agreement signed by him, since about the time of its date, until after Thomas’ death; that he did not know it was in existence and Thomas had never spoken to him about it; and he says “that contract was made, as I understand, for me to give him backing in the trade, in the mercantile trade, I do not mean mercantile trade, I mean the trade in the business,” and that it was just to start him in business. He further testified that he had forgotten about the existence of the agreement. In connection with the statement to the National Bank of Petersburg, signed by Thomas and himself, in 1922, he testified that he did not remember where or when he signed the statement, whether he signed it as the liabilities were placed at $500.00, for which he was willing to be liable, but he would not have signed it if Thomas had stated the liabilities at a greater sum than $500.00. He was asked: “Did you ever intentionally do anything calculated to make any one think you were a partner of J. W. Thomas or responsible for his debts?” To which he answered: “I did not.” Mr. Hobbs denied, in refutation of statements made by several witnesses of the plaintiff, that he had ever said anything to them either before or after the death of Thomas which would lead them to believe that he was a partner with Thomas or interested in the business.
*817The testimony for the plaintiff was quite voluminous, but the foregoing summary of the evidence on both sides brings out sufficiently the relevant matters before the jury. As is usual in cases in which issue is joined upon a plea by one of the defendants that he was not a partner of the other defendant, the plaintiff apparently endeavored, by the wide scope of the evidence introduced by it, to show either an actual or a nominal partnership. They had a right to rely upon either to establish the ease. The effort to prove an actual partnership manifestly failed, and while not altogether abandoned before this court, the argument for the defendant in error is based almost entirely upon the contention that an ostensible or nominal partnership is so plainly made out that the verdict of the jury is necessarily right. Therefore, we need not consider the question whether or not the evidence was sufficient in any event to find that Hobbs was or was not actually a partner with Thomas in the firm of J. W. Thomas & Company. The real issue between the parties arising upon the evidence was whether or not Hobbs made himself liable for the debts of the concern as a partner by estoppel, and we are of opinion that the evidence was certainly amply sufficient to justify the court in submitting that issue to the jury, and to sustain the verdict of the jury. A person may be an actual or a true partner of another because they are engaged in a joint enterprise in which they have a community of interest and share in the profits. A partner by estoppel is ordinarily designated as a nominal or ostensible partner; and is one who, although not an actual partner, has made himself liable upon the ground that he is estopped from denying that he is a partner, by holding himself out as such or allowing himself to be so held out.
The general doctrine as to a nominal or osten*818sible partner is very well stated in 20 R. C. L., page 1067, as follows: “Persons who are not actually partners may nevertheless become subject to the liabilities of partners, either by holding themselves out as such to the public and the world generally, or to particular individuals; or by knowingly or negligently permitting another person to do so. Yet in fact such a person does not become a partner; he is merely liable as a partner; for individuals may be liable as partners as to third persons, while as between themselves they are not to be considered partners. This question of the effect of holding out as a partner arises only in dealing with third persons and cannot be raised between the parties themselves, for every one is presumed to know who are his associates in business. Persons may, therefore, be made liable as partners, as far as third persons are concerned, by assertions, admissions, and acts tending to show that they are such, although such evidence might be insufficient to prove a partnership as between the parties themselves. Under no other circumstances except where there has been a holding out as a partner does the law make one liable as a partner who is not actually a partner. The liability of a person who holds himself out as a partner, or permits others to do so, is predicated on the doctrine of estoppel, and on the policy of the law seeking to prevent frauds on those who lend their money on the apparent credit of those who are held out as partners. The question of liability does not depend on the intention of the parties, for persons who are not partners may, by estoppel, be held to the responsibilities of partners directly contrary to their own intentions.” This subject is also treated in 1 Lindley on Partnership (Ewell’s Ed.), pages 47-55, and 5 Elliott on Contracts, section 4938. And see, also, West v. Driscoll, 142 Md. 205, 120 Atl. 445; Sun Ins. Co. v. Kountz, 122 U. S. 583, *8197 S. Ct. 1278, 30 L. Ed. 1137; Johnson v. Williams, 111 Va. 95, 68 S. E. 410, 31 L. R. A. (N. S.) 406, Ann. Cas. 1912-a, 47.
Mr. Hobbs in bis evidence does not give any details as to the circumstances under which the agreement between himself and Thomas was entered into, and does not state by whom it was drawn. This agreement is a very unusual paper and must have been the subject, beforehand of careful consideration. It was drawn up by some one acquainted with legal forms, and is phrased in technically apt language. It is a formal document under seal. The first clause was sufficient to constitute the' parties actual partners. The subsequent stipulations between the parties show that legally Hobbs did not become an actual partner of Thomas. Nevertheless, in all of those stipulations, the effect of the first clause is referred to as the “said joint trade” and the “said copartnership,” thus emphasizing the fact that the parties were to be taken and regarded in all respects as partners. Mr. Hobbs must have been aware of the fact that an actual partnership is a coalescence of business personalities; indeed, the law likens it to the closeness of the tie formed by marriage. It is difficult to conceive of a more formal and absolute blanket authority to Thomas to conduct the business in respect to third persons just as if there was an actual copartnership formed, consisting of himself and Hobbs. It is difficult to conceive how any one can read this agreement and reach any other conclusion. It was perfectly natural, therefore, that with this-agreement at all times in his possession, Thomas should consider himself in the position to say to all persons with whom he had dealings, or from whom he sought credit, that Hobbs was his partner unless and until Hobbs had forbidden him so to do, and so terminate the agreement as he had, in ac*820cordance with its terms, a right to do. It is rather difficult to understand how Mr. Hobbs could have forgotten the existence of such an arrangement, or how he could have testified as he did that he never in any way authorized Thomas to represent him as his partner. It was not inconsistent that Thomas, when required .to make statements for licenses and in respect to the income tax, should state that he was the owner of the business, for as between Hobbs and himself such was the fact and the agreement required him to pay all such expenses, although Hobbs had authorized him when seeking credit for the business to put upon him, Hobbs, the liability of a partner.
 It was argued by learned counsel for the defendant that inasmuch as the agreement stated that the copartnership was formed “for the sole accommodation of the said J. W. Thomas for the purpose of giving him credit in and about the said trade,” it followed that the credit so referred to meant credit on the purchase of goods or stock in trade, and did not include money borrowed at banks. We do not think the language is capable of such a restricted construction. In these days it may be said, as to the great mass of business, that credit at the banks is one of the most important items of credit. It is commonly known that wholesalers sell to the retailers for a stated price, less a certain discount or percentage if paid within ten days or within some other period from the time of delivery, and that the retail merchants are in the habit of borrowing from banks in- order to take advantage of purchases on such terms. Certainly credit “in and about the trade” would include all credit reasonably incidental to the business, and it is well settled that mercantile partnerships have the .right to borrow money and may be expected to do it. See Commercial Bank v. Miller, 96 Va. 365, 31 S. E. 812. *821The inference from the testimony seems irresistible that the partnership agreement was necessarily a creative and continuing influence, under which Thomas acted in spreading the information that Hobbs was his partner and in signing statements to that effect. It was, also, in an equal degree necessarily, the sole existing source which impelled Hobbs to state in writing to the National Bank that he was a partner in the firm of J. W. Thomas & Company; no other suggestions or explanations appear in the testimony in any way reasonably in accord with the other facts in the ease. It is difficult to conceive how Mr. Hobbs could so shackle his memory as to forget the existence of this formal document.
Upon a review of the evidence it was indeed scarcely possible for the jury to find any other verdict than one holding Mr. Hobbs liable as a partner by estoppel. In the ordinary case there is a mere holding out by the known party or some third party or outside agency, and 0 the effort of the plaintiff is to bring home to the defendant sought to be held, knowledge of the holding out and a failure on his part to take steps to repudiate it. Here, however, the holding out to the trade and to persons giving credit to J. W. Thomas & Company, apparently a firm consisting of more than one person, was expressly authorized in 1900, and holding out under such authority further acquiesced in by writing in 1922, so that the holding out was done from the inception with his authority and consent. It was fairly established that the creditor gave credit upon the faith of a holding out or statement directly traceable not merely to the conduct, or silence or negligence of Mr. Hobbs, but to his affirmative act and consent.
We see no error in the action of the court in overruling the motion to set aside the verdict.
We have so far made no reference to the uniform *822partnership act, adopted in Virginia in 1918. If the provisions of that act are applicable to the transactions here following upon the agreement between Thomas and Hobbs, executed in 1900, the conclusions to be derived from the evidence will suffer no change. The circumstances under which a person should be held bound as a partner by estoppel are stated, in section 16 of the act. Acts 1918, page 545. The statutory rule is substantially an expression of the common law as recognized by the courts, and certainly puts a person claimed to be ostensible partner in no more advantageous position.
The testimony as to the common reputation in Peters-burg of the existence of the copartnership and the testimony as to statements made by Thomas that Hobbs was his partner, were objected to by the defendant, on the ground that knowledge of these matters was not brought home to him; and, therefore, the defendant could not be estopped to deny the partnership because he did not know of the reputation and these statements.
It is settled that the common report, or general reputation, is not admissible upon an issue of general partnership, and cannot be used to prove an actual partnership. It seems, however, to be also well settled that when it is sought to hold a person as a partner by estoppel, general reputation is admissible if known to him, or brought about with his consent, or by his acts. 3 Wigmore on Evidence, section 1624; L. R. A. 1918D, pages 510-513. In the ease of Anfenson v. Banks, 180 Iowa, 1066, 163 N. W. 608, to which the citation just made is an annotation, depositors in a bank sought to hold the defendant as an ostensible partner in a banking concern because the bank had issued a circular in which it was stated that the defendant was interested in the bank, and upon which circular the depositors had relied. It appeared that the defendant was not an actual part*823ner, and that the circular was issued without his authority, and that he had no knowledge of it. Under these circumstances, the court held the defendant not liable, in an opinion of some length. It is there stated: “No man is to be held responsible for the-truth or falsity of a current report or reputation concerning himself, or his business, unless he has given rise thereto by his own conduct, or the existence thereof has been brought to his knowledge in such manner that in equity and good conscience he should meet it with a denial.” See also Cook v. Coleman, 90 W. Va. 748, 111 S. E. 750; Barnett Bank v. Chiatovick (Nev.), 232 Pac. 206; Irvine v. Baxter Stove Co., 70 Ind. App. 105, 123 N. E. 185; Bedell v. Morris, 63 Cal. App. 453, 218 Pac. 769; and Martin & Co. v. Maggard, 206 Ky. 558, 267 S. W. 1102.
We do not in any way derogate from the established principle that general reputation of a man’s being a partner of another is not of itself admissible to hold one liable as a partner; it must be supported by evidence showing knowledge of the existence of the reputation and a failure to deny it under such circumstances as to create the estoppel. Likewise the holding out of a person by some one other than himself without his knowledge is not sufficient to bind him to a partnership liability. But here the reputation was naturally and necessarily brought about by his own conduct, and as said in one of the cases just cited was the consequence of his own act. The law holds a person to intend, have knowledge of, and to be responsible for the natural consequences of his own act or undertaking.
■ The question in the instant case was not merely whether reputation was known to the defendant, for the admissibility of such evidence here stands upon the broader basis, that it was naturally a consequence of the act of the defendant in making the agreement with *824Thomas that he, Thomas, might hold him out as a partner. Mr. Hobbs should have expected as a matter of course that Thomas would act under the authority he had and would cause it to be known to all parties from whom he sought credit that Hobbs was his partner. And when such third parties extended credit to the firm upon Thomas’ statement, they had a right to rely upon that statement because it was made with the authority of Hobbs. So that the testimony in question was admissible not only upon the ground that there was other testimony tending to show that Hobbs knew of the reputation concerning the partnership in business circles in Petersburg, but it was also admissible because he had in fact authorized the statements to be made and the reputation to be created.
In the ease of Hinman v. Littell, 23 Mich. 484, Littell sued the defendants, Wiggins, Smith and Hinman, as partners, for the price of goods sold. The court said: “The main question in the ease, as it comes before us, is whether there was any evidence tending to show that Smith and Hinman (two of the defendants claimed to be members of the firm) had held themselves out as partners with Wiggins.” In deciding the ease it was held as follows: “But the testimony of Wiggins, while its direct tendency was to establish a partnership in fact between the three defendants, tended also (and none the less on this account) to show that he was authorized by Smith and Hinman to act as a partner in the business with them, and to hold them out to the plaintiff and others as partners with him in that firm; and that he did, as thus authorized, represent and hold them out to the plaintiff (below) as such before the latter sent forward to the firm the goods, for the price of which the action was brought; and that the plaintiff, therefore, had a right to rely upon the truth of such representations in making *825the sale. If, as this evidence of Wiggins tended to show, he was authorized thus to represent and hold them out, this, when he did so, was as much holding themselves out as such partners as if the same representations had been made by them in person. There was, therefore, evidence to be left to the jury upon this point.”
In the instant case, the authority to represent to others that Hobbs was a partner did not rest merely upon parol testimony, but upon an instrument in writing to that effect. See also Smith v. Hill, 45 Vt. 90, 12 Am. Rep. 189. We think the objections to this class of testimony should have been and were properly overruled.
Defendant excepted to the admission of the written statement made to the National Bank of Petersburg in 1922, signed by both Thomas and Hobbs himself, and to the preceding similar statements signed by Thomas only. It is urged in support of this exception that the plaintiff bank knew nothing of the dealings between Thomas and the National Bank, and also that the statement to that bank, signed by Hobbs in 1922, was made subsequent to the time Thomas borrowed the money in suit from the plaintiff bank. It is scarcely possible that, when Thomas at the instance of the National Bank called upon Hobbs to sign the statement required by the bank in 1922, Hobbs did not then acquire the information that Thomas had been-for some years past carrying a partnership account with that bank, and that Thomas had been accustomed to signing similar statements. The statement of 1922 and the prior statements were admissible for several reasons. They were proof, finally, over the signature of Hobbs, that since 1900 there had existed a partnership under the style of J. W. Thomas & Company, consisting of himself and Thomas. *826They tended to show that Hobbs considered that Thomas, by virtue of the articles of copartnership executed in February, 1900, had authority to declare to third persons dealing with the firm that he (Hobbs) was a partner in it. They tended to establish that the declared intention of the agreement of February, 1900, to constitute Thomas and Hobbs partners as to third persons continued in effect during all the intervening years, and that the agreement had not been terminated. The plaintiff bank put in evidence several yearly statements, made to it by Thomas, similar to the statements in question. The evidence we are considering tended to prove the authority of Thomas to make such assurances to the plaintiff. This evidence also was relevant on the question as to the construction to be given the words “credit in and about the said trade,” for both Hobbs and Thomas were here seeking credit from a bank under the ' partnership which had existed since 1900. In the circumstances of the instant case, this evidence was plainly admissible for the purposes indicated, and the exception to it is overruled.
The defendant.exeepted to the instructions given by the court and certain instructions offered on his part and refused. At the end of the testimony the court gave the following instructions:
“1. The defendant, E. S. Hobbs, has introduced in evidence in this case a certain agreement made between him and J. W. Thomas, dated February 1, 1900. With respect to this, the court instructs the jury that by the said agreement the said E. S. Hobbs authorized the said J. W. Thomas to hold him, the said E. S. Hobbs, out to the world as a partner for the purpose of giving the said Thomas credit in and about the trade therein mentioned.
“If the jury believe from the evidence that the said *827J. W. Thomas held the said E. S. Hobbs out to the world as his partner in the firm of J. W. Thomas & Company, and the plaintiff had general knowledge or information of such holding out, or that the said J. W. Thomas, before securing the loans from the said plaintiff, represented to the said plaintiff that the said E. S. Hobbs was his partner in the business of J. W. Thomas & Company, and the said plaintiff loaned the said J. W. Thomas & Company the money represented by the notes sued on in this case on the faith that such partnership existed, then the said E. S. Hobbs will be liable as a partner as to such transaction.
“2. Testimony has been given by a number of witnesses in this case as it being an accepted fact or understanding in mercantile and financial circles in Peters-burg that J. W. Thomas & Company was a partnership composed of J. W. Thomas and E. S. Hobbs. The court instructs the jury that such testimony cannot be considered for the purpose of establishing said partnership; but, if the jury believe by a preponderance of the evidence that such partnership did exist, such testimony can be considered by the jury as to whether the defendant, E. S. Hobbs, was a known partner of such firm, and as to whether credit was extended by the Virginia National Bank on the faith of his being a partner in the said firm.
“3. The jury are instructed that, under the law, each member of a partnership is the agent of the other members and that when created each partner has full power and authority to bind all the partners by his acts or contracts in relation to the business of the partnership, including the borrowing of money and the making and delivery of the notes of the partnership therefor; and as between the firm, and third persons dealing with them in good faith, it is of no consequence whether the part*828ner is acting in good faith, with his copartners or not, provided the act done is within the scope of the partnership business and professedly for the firm.”
These instructions succinctly but fairly submitted to the jury the issue as to the liability of Hobbs as an ostensible partner. The first instruction places upon the articles of partnership a construction in consonance with the views already expressed in this opinion. We see nothing in the other instructions of which the defendant can complain. The second instruction is not clear in its purport and effect. It correctly states that testimony as to its being an accepted fact in financial circles that Hobbs was a member of the firm could not be considered at all for the purpose of establishing the partnership, if we presume the court meant an actual partnership. If by the rest of this instruction it was intended to tell the jury that if they believed an actual partnership did exist, such testimony could be. considered by the jury to determine whether Hobbs was a known partner and whether credit was extended on the faith of his being a partner, then the instruction becomes meaningless because if Hobbs was actually a partner in the firm of J. W. Thomas & Company, he was bound for the partnership liabilities whether he was known or not. If the court intended by this instruction to submit to the jury the question of an actual partnership, we think this instruction should not have been given, as the evidence was not sufficient to justify it. Considering the overwhelming tendency of the evidence to establish the partnership by estoppel, the clear statement of the law in the first instruction, and the statement of the law as a whole resulting from considering the two instructions together, we see no possibility of the jury having been misled by any ambiguity in the second instruction, and if there were error in its being *829given as written, it was harmless error. Without setting out at length the fifteen instructions offered by the defendant, we find that some of them are not in accord with our opinion; some of them relate to the duties and liabilities arising inter se between actual partners and are not applicable here. Some of them relate to the requirements of good faith and ordinary care on the part of the plaintiff in seeking the loans. There is nothing in the evidence to impute any bad faith to the plaintiff, nor anything to put them upon inquiry. The loans were made to J. W. Thomas & Company in the ordinary course of business, and the officers of the bank testified that they relied upon Thomas’ statements as to who composed the partnership, upon the generally accepted fact that Hobbs was a partner with Thomas, and upon the reports made to and carried in the files of the mercantile agents, leaving the question of fact to be determined whether Hobbs was either directly or indirectly so connected with or responsible for these matters as to give the bank a right to rely upon them, and to estop him from denying their reliability. Others declared that the borrowing of money was not authorized by the agreement of 1900, which was in conflict with the proper construction of the agreement. A question was raised by the defendant’s counsel in argument as to the knowledge on the part of the bank concerning the use to which the borrowed money was to be put. The money was borrowed in the name of and for the use of-the apparent partnership. There was no duty upon the bank to inquire whether it was to be devoted to partnership purposes exclusively. See Commercial Bank v. Miller, 96 Va. 365, 31 S. E. 812. We do not think there was any error committed by the trial court, prejudicial to the defendant, in refusing the instructions offered by him.
*830The views we have expressed will sufficiently cover all the assignments of error without further specifically referring to each one of them. We are of opinion that the defendant has had a full and fair trial upon the real issue arising upon the evidence, and that the record shows no error. Therefore, the judgment of the trial court must be affirmed.